     Case 2:19-cv-06182-DSF-PLA Document 42-10 Filed 03/09/20 Page 1 of 7 Page ID
                                      #:1616



 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA

13
     JANET GARCIA, GLADYS ZEPEDA,                 Case No.: 2:19-cv-6182-DSF-PLA
14                                                Assigned to Judge Dale S. Fischer
     MIRIAM ZAMORA, ALI EL-BEY, PETER
15   DIOCSON JR., MARQUIS ASHLEY, JAMES
     HAUGABROOK, individuals, KTOWN FOR           DECLARATION OF LORRAINE
16                                                DIAZ ISO DEFENDANT CITY OF
     ALL, an unincorporated association,          LOS ANGELES’ OPPOSITION
17   ASSOCIATION FOR RESPONSIBLE and              TO MOTION FOR
     EQUITABLE PUBLIC SPENDING an                 PRELIMINARY INJUNCTION
18
     unincorporated association,                  Concurrently Filed Documents:
19                                                   Memorandum of Points &
                    Plaintiffs,                        Authorities ISO Opposition
20                                                   Declarations ISO Opposition:
        vs.                                            Dermer, Wong, Pereida,
21 CITY OF LOS ANGELES, a municipal entity;            Ramirez, Rankin, Guerrero,
                                                       Haines, Medina, Banks, Bernal,
22 DOES 1-50,                                          Rodriguez, Diaz
               Defendant(s).                         Request for Judicial Notice
23                                                   Evidentiary Objections
24
                                                  Date: March 30, 2020
25                                                Time: 1:30 p.m.
                                                  Ctrm: 7D
26
27
28
      DECLARATION OF LORRAINE DIAZ ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-10 Filed 03/09/20 Page 2 of 7 Page ID
                                      #:1617



 1                          DECLARATION OF LORRAINE DIAZ
 2         I, LORRAINE DIAZ, hereby declare:
 3         1.     I currently work in the Office of Los Angeles City Councilmember Paul
 4 Krekorian, who represents the Second Council District, which covers North Hollywood,
 5 Studio City, Sun Valley, Valley Glen, Valley Village, and Van Nuys. I am the District
 6 Director for the Second District, and have been in this position for two months, having
 7 previously been a Field Deputy for eight years. I have personal knowledge of the facts
 8 contained herein, and if called to testify I could and would do so competently.
 9       2.    In my role as District Director for the Second District, I represent
10 Councilmember Krekorian at public meetings and events, and work with constituents,
11 agencies, and other branches of government to improve neighborhoods and resolve their
12 concerns. I also oversee homeless services and initiatives for our office.
13        3.     I have personally, on numerous occasions during my tenure with the Second
14 District’s office, observed big items that are larger than could fit in a 60-gallon container
15 with the lid closed obstructing sidewalks throughout our District.
16        4.     One recent example that I encountered was at the intersection of Vanowen
17 Street and Satsuma Avenue in North Hollywood. At that location, in or around February
18 2020, I observed numerous big items on the sidewalk, which were larger than could fit in
19 a 60-gallon container with the lid closed. The items included multiple refrigerators. The
20 doors of the refrigerators were closed at the time I observed them, but the doors were not
21 tied or otherwise securely fastened to ensure that they could not be opened by children
22 who could open the doors and get stuck inside. This is concerning given the close
23 proximity of this location to an apartment building and other residential buildings where
24 young children reside. Attached hereto as Exhibit 1 is a true and correct copy of a
25 photograph I took in or around February 2020 of the refrigerators and other large items
26 described in this paragraph.
27         5.     I have also personally received complaints from residents who live close to
28 the intersection of Vanowen Street and Satsuma Avenue about the presence in the public

                                                 1
          DECLARATION OF LORRAINE DIAZ ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-10 Filed 03/09/20 Page 3 of 7 Page ID
                                      #:1618



 1 right-of-way of items that are larger than could fit in a 60-gallon container with the lid
 2 closed.
 3         6.    In or around January 2020, an individual living in an RV parked at 11310
 4 Hartland Street in North Hollywood stored so many items, which were larger than could
 5 fit in a 60-gallon container with the lid closed, on the sidewalk that the items frequently
 6 impeded the entrance to a business at that location. I was alerted to this chronic issue
 7 when our office received reports from constituents concerning such items left on the
 8 public right-of-way at that location. I personally observed an accumulation of such items
 9 on the sidewalk at that location, and the individual in the RV adding items to the
10 accumulation, on or around January 7, 2020. I understand that as a result of this
11 recurring issue whereby access to the business was partially or fully obstructed by large
12 items on the sidewalk, the business owner chose to relocate to Burbank to avoid
13 continuing to lose money and customers. Attached hereto as Exhibit 2 is a true and
14 correct copy of a photograph I took on or around January 7, 2020 of the accumulation of
15 items on the sidewalk located at 11310 Hartland Street in North Hollywood.
16         I declare under penalty of perjury under the laws of the State of California and the
17 United States that the foregoing is true and correct, and that this Declaration was
18 executed on March 8th, 2020, at Los Angeles, California.
19
20
                                                        LORRAINE DIAZ
21
22
23
24
25
26
27
28

                                                 2
          DECLARATION OF LORRAINE DIAZ ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 42-10 Filed 03/09/20 Page 4 of 7 Page ID
                                 #:1619




                     EXHIBIT 1




                                        pg 3
Case 2:19-cv-06182-DSF-PLA Document 42-10 Filed 03/09/20 Page 5 of 7 Page ID
                                 #:1620




                                         pg 4
Case 2:19-cv-06182-DSF-PLA Document 42-10 Filed 03/09/20 Page 6 of 7 Page ID
                                 #:1621




                     EXHIBIT 2




                                        pg 5
Case 2:19-cv-06182-DSF-PLA Document 42-10 Filed 03/09/20 Page 7 of 7 Page ID
                                 #:1622




                                       pg 6
